Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is made and entered into as of May 11,
2015, by and between Independence Realty Trust, Inc., a Maryland corporation (
“Parent”) and the undersigned stockholder (the “Stockholder”) of Trade Street
Residential, Inc., a Maryland corporation (the “Company”).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Independence
Realty Operating Partnership, LP, a Delaware limited partnership (“Parent OP”),
Adventure Merger Sub LLC, a Delaware limited liability company and direct wholly
owned subsidiary of Parent OP (“OP Merger Sub”), IRT Limited Partner, LLC, a
Delaware limited liability company and a direct wholly owned subsidiary of
Parent OP (“Parent LLC”), the Company and Trade Street Operating Partnership,
LP, a Delaware limited partnership (the “Company OP”), have entered into an
Agreement and Plan of Merger (the “Merger Agreement”) which provides for (i) the
merger (the “Partnership Merger”) of OP Merger Sub with and into the Company OP
with the Company OP being the surviving entity and (ii) the merger of Parent LLC
with and into the Company with the Company being the surviving entity (the
“Company Merger” and, together with the Partnership Merger, the “Merger”).

B. As a condition and an inducement to Parent’s willingness to enter into the
Merger Agreement, Parent has required that the Stockholder, and the Stockholder
has agreed, to enter into this Agreement with respect to all shares of common
stock, par value $0.01 per share, of the Company (“Company Common Stock”) that
the Stockholder now or hereafter owns beneficially (as defined for purposes of
this Agreement in Rule 13d-3 under the Exchange Act) or of record.

C. The Stockholder is the current beneficial or record owner, and has either
sole or shared voting power over, 1,017,053 shares of Company Common Stock (the
“Company Shares”).

D. Parent desires the Stockholder to agree, and the Stockholder is willing to
agree, subject to the limitations herein, not to Transfer (as defined below) any
of the Company Shares and New Company Shares (as defined below), and to vote the
Company Shares and New Company Shares in a manner so as to facilitate
consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

“control” (including, with correlative meanings, the terms “controlled by” and
“controlling”), when used with respect to any Person, means the power to direct
or cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

“Controlled Affiliates” means, with respect to the Stockholder, each Affiliate
controlled by such Stockholder.

“Expiration Date” shall mean the earlier to occur of (i) the Effective Time,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (iii) the date of any modification, waiver, change or
amendment to the Merger Agreement that is an Adverse Amendment or that results
in a material decrease in the amount or change in form of consideration payable
under the Merger Agreement, or (iv) the End Date (as such term is defined in the
Merger Agreement).

“Permitted Transfer” shall mean, in each case, so long as such Transfer is in
accordance with applicable Law and the Stockholder is and at all times has been
in compliance with this Agreement, any Transfer to any Person, so long as such
Person, in connection with such Transfer, executes a joinder to this Agreement
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions applicable to the Stockholder and otherwise become a
party for all purposes of this Agreement; provided, that no such Transfer shall
relieve the transferring Stockholder from its obligations under this Agreement
with respect to the portion of the Company Common Stock that the Stockholder
continues to beneficially own after such Transfer.



--------------------------------------------------------------------------------

“Transfer” shall mean (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any capital stock (or
any security convertible or exchangeable into capital stock) or interest in any
capital stock, provided, however, that the foregoing shall not include any
encumbrance created by this Agreement or restrictions on transfer under the
Securities Act of 1933, as amended, or (ii) entering into any swap or any other
agreement, transaction or series of transactions that hedges or transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of such capital stock or interest in capital stock, whether any such swap,
agreement, transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise; provided, that any transaction described in
these clauses (i) or (ii) shall not constitute a Transfer so long as such
transaction does not in any way limit the ability of Stockholder to vote its
Company Shares or New Company Shares in accordance with the terms of this
Agreement.

2. Agreement to Retain Company Shares.

2.1 Transfer and Encumbrance of Company Shares. Other than a Permitted Transfer,
until the Expiration Date, the Stockholder shall not (i) Transfer any of the
Company Shares or New Company Shares, (ii) deposit any Company Shares, or New
Company Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Company Shares or New Company Shares or grant
any proxy (except as otherwise provided herein) or power of attorney with
respect thereto, or (iii) commit or agree to take any of the foregoing actions.

2.2 Additional Purchases. The Stockholder agrees that any shares of Company
Common Stock that the Stockholder purchases or otherwise acquires (including,
without limitation, by way of stock-split, stock dividend, conversion of
securities or distribution or similar event) or with respect to which the
Stockholder otherwise acquires sole or shared voting power after the execution
of this Agreement and prior to the Expiration Date (the “New Company Shares”)
shall, in each case, be subject to the terms and conditions of this Agreement to
the same extent as if they constituted Company Shares.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any of the
Company Shares or New Company Shares in violation of Section 2.1 shall, to the
fullest extent permitted by Law, be null and void ab initio, and the Company
shall not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported Transfer on the share register of the
Company.

3. Agreement to Vote and Approve; Irrevocable Proxy.

3.1 Company Shares. Hereafter until the Expiration Date, at every meeting of the
stockholders of the Company called with respect to any of the following matters,
and at every adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company with respect to
any of the following matters (any such meeting or other circumstance, a
“Stockholders’ Meeting”), the Stockholder shall, or shall cause the holder of
record of any Company Shares and New Company Shares on any applicable record
date (a “Record Date”) to (including via proxy), (i) appear at such
Stockholders’ Meeting or otherwise cause the Company Shares or New Company
Shares to be counted as present thereat for purposes of calculating a quorum and
(ii) except as expressly provided herein, vote, or cause to be voted, the
Company Shares and any New Company Shares: (a) in favor of the adoption and
approval of the Merger Agreement, the Merger and the other Transactions
(including any amendments or modifications of the terms thereof adopted in
accordance with the terms thereof), (b) in favor of any other matter that is
reasonably required to facilitate the consummation of the Merger and the other
Transactions, (c) in favor of any proposal to adjourn a Stockholders’ Meeting to
solicit additional proxies in favor of the approval of the Merger Agreement, the
Merger and the other Transactions, and (d) against (I) any action or agreement
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of the Stockholder contained in this
Agreement, (II) any action or agreement that would reasonably be expected to
result in any condition to the consummation of the Merger set forth in Article
VII of the Merger Agreement not being fulfilled, and (III) any Company Takeover
Proposal or any other action, agreement or transaction that is intended, or
would reasonably be expected, to materially impede, interfere with, be
inconsistent with, delay, postpone, discourage or adversely affect consummation
of the Transactions, in each case to the extent that the stockholders of the
Company are entitled to consider and vote on such matters(s) at a Stockholders’
Meeting. Notwithstanding the previous sentence, the Stockholder shall not be
required to vote any Company Shares or New Shares in accordance with the
previous sentence of this Section 3.1, if, either, (i) in accordance with
Section 5.03(b) of the Merger Agreement, the Company Board makes an Adverse
Recommendation Change or recommends the entrance into an Alternative Acquisition
Agreement that is a Superior Proposal prior to obtaining Company Stockholder
Approval, or (ii) the Merger Agreement or any of the transactions contemplated
thereby has been amended or is proposed to be amended in a manner that is
materially adverse to the Stockholder (such amendment, an “Adverse Amendment”).

 

2



--------------------------------------------------------------------------------

3.2 Irrevocable Proxy. By execution of this Agreement, the Stockholder does
hereby appoint and constitute Parent and any one or more other individuals
designated by Parent, and each of them individually, until the Expiration Date
(at which time this proxy shall automatically be revoked), with full power of
substitution and resubstitution, as the Stockholder’s true and lawful
attorneys-in-fact and irrevocable proxies, to the fullest extent of the
Stockholder’s rights with respect to the Company Shares and New Company Shares,
to vote each of the Company Shares and New Company Shares solely with respect to
the matters set forth in Section 3.1 hereof, to the extent that the Stockholder
is required to vote in accordance with the first sentence of Section 3.1;
provided, however, that the foregoing shall only be effective if the Company
Shares and the New Company Shares, to the extent such Company Shares and New
Company Shares are held by the Stockholder at the close of business on the
Record Date fail to be counted as present, or to be voted , as applicable, in
accordance with Section 3.1 above. The Stockholder intends this proxy to be
irrevocable and coupled with an interest hereafter until the Expiration Date for
all purposes, including without limitation Section 2-507(d) of the Maryland
General Corporation Law, and hereby revokes any proxy previously granted by the
Stockholder with respect to the Company Shares or New Company Shares. The
Stockholder hereby ratifies and confirms all actions that the proxies authorized
hereunder may lawfully do or cause to be done in accordance with this Agreement.
The proxy granted by Stockholder pursuant to this Section is granted in order to
secure Stockholder’s performance under this Agreement and also in consideration
of Parent entering into the Merger Agreement.

4. No Solicitation. Hereafter until the Expiration Date, to the extent that the
Company is prohibited from taking such action under Section 5.03 of the Merger
Agreement the Stockholder shall not, nor shall such Stockholder authorize or
permit any general partner, officer, director, advisor or representative of such
Stockholder (collectively, “Representatives”) or any Controlled Affiliates of
such Stockholder to, in its or their capacity as a stockholder, directly or
indirectly, (i) solicit, initiate, knowingly encourage or take any other action
to knowingly facilitate any inquiry, discussion, offer or request that
constitutes, or would reasonably be expected to lead to, a Company Takeover
Proposal, (ii) enter into any agreement, letter of intent, memorandum of
understanding or other similar instrument with respect to any Company Takeover
Proposal, (iii) enter into, continue, conduct, engage or otherwise participate
in any discussions or negotiations regarding, or furnish to any Person any
non-public information with respect to, or for the purpose of encouraging or
facilitating, any Company Takeover Proposal, (iv) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to a Company Takeover Proposal (other than
the Merger Agreement or a Superior Company Proposal) or otherwise knowingly
encourage or assist any party in taking or planning any action that would
reasonably be expected to compete with, restrain or otherwise serve to interfere
with or inhibit the timely consummation of the Merger in accordance with the
terms of the Merger Agreement, (v) initiate a stockholders’ vote or action by
consent of the Company’s stockholders with respect to a Company Takeover
Proposal, or (vi) except by reason of this Agreement, become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes any action in support of a
Company Takeover Proposal (other than the Merger Agreement or a Superior Company
Proposal). The Stockholder shall, and shall instruct its Representatives and
Affiliates that the Stockholder can control to, immediately cease and cause to
be terminated all existing discussions and negotiations, if any, with any Person
conducted heretofore with respect to any Company Takeover Proposal. Nothing in
this Section 4 or otherwise in this Agreement shall in any way impede or prevent
any Representative of the Stockholder that is a member of the Board of Directors
of the Company from exercising and performing his duties as a director of the
Company in accordance with applicable law.

5. Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent, the Company or any other Person any direct or indirect ownership
or incidence of ownership of or with respect to, or pecuniary interest in, any
of the Company Shares or New Company Shares. All rights, ownership and economic
benefits of and relating to, and pecuniary interest in, the Company Shares and
New Company Shares shall remain vested in and belong to the Stockholder, and
neither Parent, the Company, nor any other Person shall have any power or
authority to direct the Stockholder in the voting or disposition of any of the
Company Shares or New Company Shares, except as otherwise expressly provided in
this Agreement. Except as set forth in this Section 3.1, the Stockholder shall
remain free to vote (or execute consents or proxies with respect to) the Company
Shares and the New Shares in any manner such Stockholder deems appropriate,
including in connection with the election of directors.

6. Representations, Warranties and Covenants of the Stockholder. The Stockholder
hereby represents and warrants to Parent as follows:

6.1 Due Authority. The Stockholder has the legal capacity and full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 3.2 hereof. This Agreement
has been duly and validly executed and delivered by the Stockholder and
constitutes a valid and binding agreement of the Stockholder enforceable against
it in accordance with its terms, except to the extent enforceability may be
limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other Laws affecting the enforcement of creditors’ rights
generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at law or in equity.

 

3



--------------------------------------------------------------------------------

6.2 Organization, Standing and Corporate Power. The Stockholder is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed.

6.3 Ownership of Company Shares. As of the date hereof, the Stockholder (i) is
the beneficial or record owner of the Company Shares, free and clear of any and
all Liens, other than those Liens created by this Agreement, and (ii) has either
sole or shared voting power over all of the Company Shares. As of the date
hereof, the Stockholder does not own, beneficially or of record, any capital
stock or other securities of the Company or any Company Subsidiary other than
the Company Shares. As of the date hereof, the Stockholder does not own,
beneficially or of record, any rights to purchase or acquire any shares of
capital stock or other securities of the Company or any Company Subsidiary.

6.4 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Stockholder do not, and
the performance by the Stockholder of the obligations under this Agreement and
the compliance by the Stockholder with any provisions hereof do not and will
not: (i) conflict with or violate in any material respect any Laws applicable to
the Stockholder or the Company Shares or (ii) to the knowledge of the
Stockholder, result in any material breach of or constitute a material default
(or an event that with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the Company Shares pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or the Company
Shares are bound, except in each case of clauses (i) and (ii) above, for such
conflicts, violations, breaches, defaults, rights or Liens which would not, in
the aggregate, reasonably be expected to impair or adversely affect the ability
of the Stockholder to perform the Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis. Stockholder’s
Company Shares are not, with respect to the voting of, subject to any other
agreement, including, any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.

(b) Other than the disclosure and filing of this Agreement with the SEC, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity or any other Person, is required by or with
respect to the Stockholder in connection with the execution and delivery of this
Agreement or the consummation by the Stockholder of the transactions
contemplated hereby.

6.5 Absence of Litigation. There is no Legal Proceeding pending against, or, to
the knowledge of the Stockholder, threatened against or affecting, the
Stockholder or any of its Affiliates that the Stockholder can control or any of
their respective properties or assets (including the Company Shares) at Law or
in equity that would reasonably be expected to impair or adversely affect the
ability of the Stockholder to perform the Stockholder’s obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

7. Representations, Warranties and Covenants of Parent. Parent hereby
represents, warrants and covenants to the Stockholder as follows:

7.1 Due Authority. Parent has the legal capacity and full power and authority to
make, enter into and carry out the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by Parent and constitutes a valid
and binding agreement of Parent enforceable against it in accordance with its
terms, except to the extent enforceability may be limited by the effect of
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

7.2 Organization, Standing and Corporate Power. Parent is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is formed and has all requisite power and authority to carry on its
business as now being conducted.

7.3 No Conflict; Consents. The execution and delivery of this Agreement by
Parent do not, and the performance by Parent of the obligations under this
Agreement and the compliance by Parent with any provisions hereof do not and
will not: (i) conflict with or violate in any material respect any Laws
applicable to Parent or the Company Common Stock or (ii) result in any material
breach of or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Parent is
a party or by which Parent or the Company Common Stock is bound, except in each
case of

 

4



--------------------------------------------------------------------------------

clauses (i) and (ii) above, for such conflicts, violations, breaches, defaults
or rights which would not, in the aggregate, reasonably be expected to impair or
adversely affect the ability of Parent to perform Parent’s obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.

7.4 Absence of Litigation. There is no Legal Proceeding pending against, or, to
the knowledge of Parent, threatened against or affecting, Parent or any of its
Affiliates that Parent can control or any of their respective properties or
assets (including the Company Common Stock) at Law or in equity that would
reasonably be expected to impair or adversely affect the ability of Parent to
perform Parent’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

8. Further Assurances. From time to time, at the request of Parent and without
further consideration, the Stockholder shall take such further action as may
reasonably be requested by Parent to carry out the intent of this Agreement.

9. Termination. This Agreement shall terminate automatically and shall have no
further force or effect on or after the Expiration Date.

10. Notice of Certain Events. The Stockholder shall notify Parent promptly of
(a) any fact, event or circumstance that would cause, or reasonably be expected
to cause or constitute, a breach in any material respect of the representations
and warranties of the Stockholder under this Agreement and (b) the receipt by
the Stockholder of any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 10 shall not limit or otherwise affect the remedies available to any
party.

11. Miscellaneous.

11.1 Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule or
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that Transactions are fulfilled to the extent possible.

11.2 Binding Effect; Assignment; Third Party Beneficiaries. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party. Any
attempted assignment contrary to the provisions of this Section 11.2 shall be
null, void and of no legal force or effect. The Company shall be an express
third party beneficiary of the agreements of the Stockholder contained in this
Agreement.

11.3 Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

11.4 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they may be entitled at Law or in equity. Any requirements for the
securing or posting of any bond with respect to any such remedy are hereby
waived.

11.5 Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the parties or sent by facsimile or e-mail of a pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a party as shall be
specified by like notice):

 

5



--------------------------------------------------------------------------------

(a) if to Parent to:

Independence Realty Trust, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Facsimile: (215) 405-2945

Attention: James Sebra and Jamie Reyle

Email: jsebra@raitft.com

           jreyle@raitft.com

with a copy to:

Pepper Hamilton LLP

Two Logan Square

Eighteen and Arch Streets

Philadelphia, PA 19103

Facsimile: (215) 981-4750

Attention: Michael Friedman, Esq. and Matthew Greenberg, Esq.

Email: friedmam@pepperlaw.com

           greenbmm@pepperlaw.com

(b) if to the Stockholder:

c/o Senator Investment Group LP

510 Madison Ave.

New York, New York 10022

Facsimile: (212) 376-4301

Attention: Evan R. Gartenlaub, General Counsel

                 Michael Simanovsky@

Email: EGartenlaub@senatorlp.com

            MSimanovsky@senatorlp.com

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

E-mail: eleazer.klein@srz.com

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

11.6 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Maryland, without
giving effect to any choice or conflict of Laws provision or rule (whether of
the State of Maryland or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Maryland.
All proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in the Circuit Court for Baltimore City (Maryland), or,
if under applicable Law exclusive jurisdiction over the matter is vested in the
federal courts, any federal court located in the State of Maryland (the
“Maryland Court”). Each of the Parties hereby irrevocably and unconditionally
agrees to request and/or consent to the assignment of any such proceeding to the
Maryland Court’s Business and Technology Case Management Program.

11.7 WAIVER OF JURY TRIAL. EACH OF PARENT AND THE STOCKHOLDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE COMPANY OR THE STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

11.8 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

 

6



--------------------------------------------------------------------------------

11.9 Counterparts. This Agreement may be executed (including by facsimile or
email of a .pdf attachment) in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument, it being understood that all parties need not sign the same
counterpart. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. The parties hereto may
deliver this Agreement by facsimile or email of a .pdf attachment, and each
party shall be permitted to rely upon the signatures so transmitted to the same
extent and effect as if they were original signatures.

11.10 Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction of interpretation of this Agreement.

11.11 No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Merger
Agreement is executed by all parties thereto, and (ii) this Agreement is
executed by all parties hereto.

11.12 Legal Representation. This Agreement was negotiated by the parties with
the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

11.13 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense, whether or
not the Merger is consummated.

11.14 Documentation and Information. The Stockholder consents to and authorizes
the publication and disclosure by Parent and the Company of the Stockholder’s
identity and holdings of the Company Shares, and the nature of the Stockholder’s
commitments, arrangements and understandings under this Agreement, in any press
release or any other disclosure document required in connection with the Merger
or any other transaction contemplated by the Merger Agreement. As promptly as
practicable, the Stockholder shall notify Parent of any required corrections
with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent such
Stockholder becomes aware that any have become false or misleading in any
material respect.

11.15 Stockholders Capacity. The Stockholder is signing this Agreement solely in
the Stockholder’s capacity as an owner of its Company Shares and nothing herein
shall limit, prohibit, prevent or affect any actions taken by any director of
the Parent or the Company nominated by such Stockholder in his or her capacity
as a director, including participating in any discussions or negotiations in
accordance with Section 5.03 of the Merger Agreement.

11.16 Other Agreements. Parent hereby represents and warrants and covenants and
agrees that any agreement entered into by Parent with any Person with respect to
agreements similar to those set forth in this Agreement will be in form and
substance identical to this Agreement.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

PARENT: INDEPENDENCE REALTY TRUST, INC. By:

/s/ James J. Sebra

Name: James J. Sebra Title: Chief Financial Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER: SENATOR GLOBAL OPPORTUNITY INTERMEDIATE FUND LP By:

/s/ Evan Gartenlaub

Name: Evan Gartenlaub Title: Authorized Person

[Signature Page to Voting Agreement]